                      UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW HAMPSHIRE


Robert V. Towle

      v.
                                              Case No. 15-cv-117-SM
NH State Prison, Warden




                                    ORDER


      After due consideration of the objection filed, I herewith

approve the Report and Recommendation of Magistrate Judge Andrea

K. Johnstone dated November 19, 2018, for the reasons set forth

therein.   Petitioner’s Motion for Temporary Restraining Order is

hereby denied.


                                        ____________________________
                                        Steven J. McAuliffe
                                        United States District Judge

Date: December 4, 2018

cc:   Robert V. Towle, pro se
      Elizabeth C. Woodcock, Esq.
      Lynmarie C. Cusack, Esq.
